             Case 1:19-cr-00254-ALC Document 66 Filed 08/27/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                         :
UNITED STATES OF AMERICA
                                                                         :
                       -v-                                                   GOVERNMENT’S FORFEITURE
                                                                         :    BILL OF PARTICULARS
REGINALD FOWLER and
RAVID YOSEF,                                                             :
OZ YOUSF                                                                     S3 19 Cr. 254 (ALC)
                                                                         :

                                         Defendants.                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          Pursuant to United States v. Grammatikos, 633 F.2d 1013, 1024 (2d Cir. 1980), the

Government respectfully gives notice that the property subject to forfeiture as a result of the

offenses described in Counts One and Five of the Superseding Indictment, and as alleged in the

forfeiture allegation therein, includes the following:

                              (a)       Any and All funds seized on or about October 23, 2018 from
                                        HSBC Bank USA account 141000147, held by Global Trading
                                        Solutions LLC,

                              (b)       Any and All funds seized on or about October 23, 2018 from
                                        HSBC Bank USA account 697825922, held by Reginald D.
                                        Fowler;

                              (c)       Any and All funds seized on or about October 23, 2018 and on or
                                        about November 16, 2018, from HSBC Securities USA account
                                        HMB861668, held by Reginald D. Fowler;

                              (d)       Any and All funds seized on or about November 16, 2018 from
                                        HSBC Securities USA/Pershing LLC account HMB878886, held
                                        by Global Trading Solutions LLC;

                              (e)       Any and All funds held at Citibank, in account 207112962, held in
                                        the name of Global Trading Solutions LLC;

                              (f)       Any and All funds held at Citibank, in account 206618910, held in
                                        the name of Global Trading Solutions LLC;
Case 1:19-cr-00254-ALC Document 66 Filed 08/27/20 Page 2 of 5




          (g)   Any and All funds held at Citibank, in account 207129503, held in
                the name of Global Trading Solutions LLC;

          (h)   Any and All funds held at Citibank, in account 207132333, held in
                the name of Global Trading Solutions LLC;

          (i)   Any and All funds held at Citibank, in account 207139809, held in
                the name of Global Trading Solutions LLC;

          (j)   Any and All funds held at Citibank, in account 207139817, held in
                the name of Global Trading Solutions LLC;

          (k)   Any and All funds held at Citibank, in account 207134933, held in
                the name of Global Trading Solutions LLC;

          (l)   Any and All funds held at Citibank, in account 207132325, held in
                the name of Global Trading Solutions LLC;

          (m) Any and All funds held at Citibank, in account 207134958, held in
              the name of Global Trading Solutions LLC;

          (n)   Any and All funds held at Citibank, in account 42024768923, held
                in the name of Reginald D. Fowler;

          (o)   Any and All funds held at Citibank, in account 42001787749, held
                in the name of Reginald D. Fowler;

          (p)   Any and All funds held at Citibank, in account 42024769061, held
                in the name of Reginald D. Fowler;

          (q)   Any and All funds held at Citibank, in account 57457749, held in
                the name of Reginald D. Fowler;

          (r)   Any and All funds held at Citibank, in account 9945530933, held in
                the name of Reginald D. Fowler;

          (s)   Any and All funds held at Citibank, in account 207108689, held in
                the name of Eligibility Criterion;

          (t)   Any and All funds on deposit at Deutsche Bank AG, in account
                192057016802, held in the name of Global Trade Solutions GMBH;

          (u)   Any and All funds held at Enterprise Bank, in account 1127548,
                held in the name of Eligibility Criterion;
Case 1:19-cr-00254-ALC Document 66 Filed 08/27/20 Page 3 of 5



         (v)    Any and All funds held at Enterprise Bank, in account 1241367,
                held in the name of Eligibility Criterion;

         (w)    Any and All funds held at Enterprise Bank, in account 1127564,
                held in the name of Eligibility Criterion;

         (x)    Any and All funds held at Enterprise Bank, in account 1127652,
                held in the name of Eurocontrol;

         (y)    Any and All funds held at Enterprise Bank, in account 1127644,
                held in the name of Eurocontrol;

         (z)    Any and All funds held at Enterprise Bank, in account 1127177,
                held in the name of Global Trading Solutions LLC;

         (aa)   Any and All funds held at Enterprise Bank, in account 1127193,
                held in the name of Global Trading Solutions LLC;

         (bb)   Any and All funds held at Enterprise Bank, in account 1128700,
                held in the name of Reginald D. Fowler;

         (cc)   Any and All funds held at Enterprise Bank, in account 1128727,
                held in the name of Reginald D. Fowler;

         (dd)   Any and All funds held at Enterprise Bank, in account 1127599,
                held in the name of Spiral Global Development Corporation;

         (ee)   Any and All funds held at Enterprise Bank, in account 1235784,
                held in the name of Spiral Sports II;

         (ff)   Any and All funds held at JP Morgan Chase Bank, in account
                296219550, held in the name of Global Trading Solutions LLC;
                and

         (gg)   Any and All funds held at JP Morgan Chase Bank, in account
                779558365, held in the name of Spiral Global Development;

         (hh)   Any and All funds held at Suntrust Bank, in account
                1000211769301, held in the name of NLE Consulting d/b/a Global
                Trade Solutions LLC;

         (ii)   Any and All funds held at Bank of America, in account
                898100395306, held in the name of NLE Consulting d/b/a Global
                Trade Solutions LLC;

         (jj)   Any and All funds held at Wells Fargo Bank, in account
                2514680467, held in the name of NLE Consulting d/b/a Global
Case 1:19-cr-00254-ALC Document 66 Filed 08/27/20 Page 4 of 5



                Trade Solutions LLC;

         (kk)   Any and All funds held at TD Bank, in account 4350649188, held
                in the name of NLE Consulting d/b/a Global Trade Solutions LLC;

         (ll)   Any and All funds held at Canadian Imperial Bank of Commerce,
                in account CC001006882 5108411, held in the name of GTS –
                Canada Corporation;

         (mm) Any and All funds held at Canadian Imperial Bank of Commerce,
              in account CC001006882 0374016, held in the name of GTS –
              Canada Corporation;

         (nn)   Any and All funds held at Canadian Imperial Bank of Commerce,
                in account CC001099702 4464710, held in the name of GTS –
                Canada Corporation;

         (oo)   Any and All funds held at Canadian Imperial Bank of Commerce,
                in account CC001099702 4113411, held in the name of GTS –
                Canada Corporation;

         (pp)   Any and All funds held at Canadian Imperial Bank of Commerce,
                in account CC001099702 4097513, held in the name of GTS –
                Canada Corporation;

         (qq)   Any and All funds held at Canadian Imperial Bank of Commerce,
                in account CC001099702 4210719, held in the name of GTS –
                Canada Corporation;

         (rr)   Any and All funds held at Santander UK PLC Bank, in account
                00080753, held in the name of Global Management Solutions
                Limit’

         (ss)   Any and All funds held at Santander UK PLC Bank, in account
                10379431, held in the name of Global Management Group Ltd.;

         (tt)   Any and All funds held at Santander UK PLC Bank, in account
                10446319, held in the name of CIA Technology Global Ltd.;

         (uu)   Any and All funds held at Santander UK PLC Bank, in account
                10446322, held in the name of CIA Technology Global Ltd;

         (vv)   Any and All funds held at Caixa Bank, in account 0216076478170,
                held in the name of Global Trade AG;

         (ww) Any and All funds held at Caixa Bank, in account 0216076477370,
              held in the name of Global Trade AG;
          Case 1:19-cr-00254-ALC Document 66 Filed 08/27/20 Page 5 of 5



                      (xx)    Any and All funds held at Caixa Bank, in account 0216076476570,
                              held in the name of Global Trade AG;

                      (yy)    Any and All funds held at Caixa Bank, in account 0786071416230,
                              held in the name of Global Trade AG;

                      (zz)    Any and All funds held at Caixa Bank, in account 0786071414070,
                              held in the name of Global Trade AG;

                      (aaa)   Any and All funds held at Caixa Bank, in account 0216076111170,
                              held in the name of Global Trade AG;

                      (bbb) Any and All funds held at Caixa Bank, in account 0216075956230,
                            held in the name of MOGW;

                      (ccc)   Any and All funds held at Caixa Bank, in account 0216076490070,
                              held in the name of MOGW;

                      (ddd) Any and All funds held at the Bank of the Philippine Islands, in
                            account 2-5486163.306.001, held in the name of Eligibility
                            Criterion;

((a) through (ddd) the “Specific Property”)

Dated:         New York, New York
               August 19, 2020


                                              Respectfully Submitted,
                                              AUDREY STRAUSS
                                              United States Attorney


                                         By
                                              SHEB SWETT
                                              Assistant United States Attorney
                                              Tel: (212) 637-6522
